DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claims 9 and 16 are objected to because of the following informalities:  in claim 9, “coupled” should be --couple--; in claim 16, “is in operably coupled” should be --is operably coupled--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The wording of claims 2 and 3 makes it difficult to correlate the claims to the disclosed invention, so that it is not clear what is being claimed.
In claim 2, it is not clear what is being claimed by “the planetary gear set is selectively coupled to the idler shaft by the at least one clutch”, since in each embodiment with a planetary gear set and idler shaft, the two are both physically and operably coupled regardless of the condition of any clutch.  It is not clear what about the disclosed relationship among the clutches, planetary gear sets, and idler shafts is being claimed.  Should “the at least one clutch” be considered to refer to a clutch such as the clutch 614 of figure 7, for example, which selectively directly couples an element (annulus 657) of the planetary gear set 651 to the idler shaft 642 (the planetary gear set 651 is coupled to the idler shaft 642 regardless of the engagement state of the clutch 614 so that the clutch does not selectively couple planetary gear set, as a whole, to the idler shaft), then it appears claims 3 and 4 would not properly depend from claim 2, since claim 3 requires the idler shaft to be fixedly coupled to a stationary structure and claim 4 requires the planet carrier to be selectively coupled to the idler shaft by the at least one clutch (features not present in figure 7). 
Claim 3 does not accurately claim the disclosed invention by claiming the idler shaft is fixedly coupled to a stationary structure, since none of the embodiments include an idler shaft fixedly coupled to the stationary structure.  It is not clear if claim 3 is claiming the idler shaft is 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 5, and 20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakakibara et al., JP 5-116549, a machine translation of which is attached as an appendix.

Sakakibara et al. discloses an electric drive axle comprising an electric motor 1 having an output shaft 121 in in figure 4.

	A differential 3A is operably connected to the planetary gear set 2a.
	At least one clutch BL and BH is disposed between the electric motor 1 and the differential 3A, wherein the at least one clutch BL, BH is configured to facilitate a plurality of gear ratios between the electric motor 1 and the differential 3A.
(claim 1)

	An idler shaft, carrying annulus 21 and sun gear 26 of planetary gear set 2b, is disposed parallel to the output shaft 121.  The planetary gear set 2a is selectively coupled to the idler shaft by the at least one clutch BH, since engagement of the clutch BH creates a reaction member of the idler shaft (with annulus 21) against which the planetary gear set 2a works.
(claim 2, as best understood)

	The idler shaft, carrying annulus 21 and sun gear 26, is fixedly coupled to a stationary structure by engagement of clutch BH.
(claim 3, as best understood)

The annulus 21 of the planetary gear set 2a is coupled to the at least one clutch BH.
(claim 5)


	A first planetary gear set 2a is operably connected to the output shaft 121, and includes a sun gear 23/23A, a planet carrier 22 having a plurality of planet gears disposed therein, and an annulus 21.
	A second planetary gear set 2b is operably connected to the output shaft 121, and includes a sun gear 26, a planet carrier 25 having a plurality of planet gears disposed therein, and an annulus 24.
	A differential 3/3A is operably connected to the first 2a and second 2b planetary gear sets.
	At least one clutch BL and BH is disposed between the electric motor 1 and the differential 3/3A.  The at least one clutch BL and BH is configured to facilitate a plurality of gear ratios between the electric motor 1 and the differential 3/3A.
(claim 20)


Claim(s) 1, 2, 4, 20, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smetana et al., DE 10 2010 03 746, a machine translation of which is attached as an appendix.

Smetana et al. shows an electric drive axle comprising an electric motor 2 having an output shaft 7a in figures 2a (in first speed) and 2b (in second speed, [0019]).

	A differential 3 is operably connected to the planetary gear set 6.
	At least one clutch 18 is disposed between the electric motor 2 and the differential 3, wherein the at least one clutch 18 is configured to facilitate a plurality of gear ratios between the electric motor 2 and the differential 3.
(claim 1)

	An idler shaft 7 (compare w/figs. 1a and 1b; includes carrier 25 and the input sides of clutches 18 and 26a) is disposed parallel to the output shaft 7a.  The planetary gear set 6 (the carrier 13 thereof) is selectively coupled to the idler shaft 7 by the at least one clutch 18.
(claim 2, as best understood)

The planet carrier 13 of the planetary gear set 6 is selectively coupled to the idler shaft 7 by the at least one clutch 18.
(claim 4)

Smetana et al. discloses an electric drive axle comprising an electric motor 2 having an output shaft 7a in figures 2a and 2b.
	A first planetary gear set 6 is operably connected to the output shaft 7a, and includes a sun gear 9, a planet carrier 13 having a plurality of planet gears 10 disposed therein, and an annulus 11.

	A differential 3 is operably connected to at least one of the first 6 and second 20 planetary gear sets.
	At least one clutch 18 is disposed between the electric motor 2 and the differential 3.  The at least one clutch 18 is configured to facilitate a plurality of gear ratios, a first shown in figure 2a and a second shown in figure 2b, between the electric motor 2 and the differential 3.
(claim 20)

	The planet carrier 25 of the second planetary gear set 20 is selectively coupled to the first planetary gear set 6 by the at least one clutch 18.
(claim 23)


Claim(s) 1, 2, 4-11, 13-22, and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sten, U. S. Patent Application Publication 2016/0348734.

Sten shows an electric drive axle 10 comprising an electric motor 40 having an output shaft 42 in figure 1.
	At least one of a gear 48 and a planetary gear set 202, described in paragraph [0032], is operably connected to the output shaft 42, wherein the planetary gear set 202 includes a sun gear 220, a planet carrier 222 having a plurality of planet gears 224 disposed therein, and an annulus 
	A differential 36 is operably connected to the at least one of the gear 48 and the planetary gear set 202.
	At least one clutch 26 is disposed between the electric motor 40 and the differential 36, wherein the at least one clutch 26 is configured to facilitate a plurality of gear ratios between the electric motor 40 and the differential 36.
(claim 1)

	An idler shaft 50 is disposed parallel to the output shaft 42.  The planetary gear set 202 is selectively coupled to the idler shaft 50 by the at least one clutch 26.  The clutch 26 engages gear 66 to cause shaft 50 to drive the planetary gear set 202 by the carrier 222, and engages gear 68 to cause shaft 50 drive the planetary gear set 202 by the ring gear 226.  (claim 2, as best understood)

	The planet carrier 222 of the planetary gear set is selectively coupled to the idler shaft by the at least one clutch 26.
(claim 4)

The annulus 226 of the planetary gear set 202 is coupled to a gear 66 disposed about the idler shaft 50 through external teeth on annulus 226 (last three lines of [0032]).
(claim 5)

Sten discloses an electric drive axle 10 comprising an electric motor 40 including a first shaft 50 in figure 1.
	A first gear 66 and a second gear 68 are disposed about the first shaft 50.
	A second shaft, comprising differential case 250 and planet carrier 222, is disposed parallel to the first shaft 50, and a third gear 252 and a fourth gear 226 (external teeth) are disposed about the second shaft 250/222.
	A differential 36 is operably connected to the electric motor 40.
	A first clutch 26/86 is disposed between the electric motor 40 and the differential 36, and is configured to facilitate a first gear ratio of the electric drive axle 10. (the clutch is described in [0026])
	A second clutch 26/88 is disposed between the electric motor 40 and the differential 36, and is configured to facilitate a second gear ratio of the electric drive axle.
(claim 6)

	The first clutch 26/86 is configured to selectively couple the first gear 66 to the first shaft 50.
(claim 7)

	The second clutch 26/88 is configured to selectively couple second gear 68 to the first shaft 50.
(claim 8)


(claim 9)

	Considering the shaft 250/222 to be the first shaft with first gear 252 and second gear 226, and the shaft 50 to be the second shaft with third gear 66 and fourth gear 68, the second clutch 26/88 is configured to selectively couple the fourth gear 68 to the second shaft 50.
(claim 10)

	At least one of the first and second clutches 26/86/88 is a sliding collar (80) clutch.
(claim 11)

A third shaft 42 is disposed parallel to the first 50 and second 250/222 shafts.
(claim 13)

	A fifth gear 46 is disposed about the third shaft 42.
(claim 14)

	Considering the shaft 250/222 to be the first shaft with first gear 252 and second gear 226, and the shaft 50 to be the second shaft with third gear 66 and fourth gear 68, a sixth gear 48 is disposed about the second shaft 50.
(claim 15)

	At least one of the fifth gear 46 and the sixth gear 48 is operably coupled with a planetary gear set 202 and the differential 36.
(claim 16)

	At least one planetary gear set 202 is disposed between the electric motor 40 and the differential 36.
(claim 17)

	The at least one planetary gear set 202 is coupled to the differential 36.  Since the fifth gear is claimed as an alternative to the differential, the claim does not require a fifth gear when the at least one planetary gear set is coupled to the differential.
(claim 18)

	The differential 36, described in paragraph [0033], is another planetary gear set 256/258/260 coupled to the at least one planetary gear set 202.  The bevel gearing of differential 36 is considered planetary gearing because the pinions 256 both rotate about their own axes and, carried by differential case (carrier) 250, revolve about the common axis 56 of the two central side gears 258 and 260.
(claim 19)

	Sten discloses an electric drive axle 10 comprising an electric motor 40 having an output shaft 42 in figure 1.

	A second planetary gear set 200 is operably connected to the output shaft 42, and includes a sun gear 210, a planet carrier 212 having a plurality of planet gears 214 disposed therein, and an annulus 216.
	A differential 36 is operably connected to at least one of the first 202 and second 200 planetary gear sets.
	At least one clutch 26/86/88 is disposed between the electric motor 40 and the differential 36.  The at least one clutch 26/86/88 is configured to facilitate a plurality of gear ratios between the electric motor 40 and the differential 36.
(claim 20)

	At least one of the the planet carrier 222 and the annulus 226 of the first planetary gear set 202 is selectively coupled to the electric motor 40 by the at least one clutch 26/86/88.
(claim 21)

	The sun gear 210 of the second planetary gear set 200, by being fixed to the sun gear 220 of the first planetary gear set 202, is selectively coupled to the electric motor 40 by the at least one clutch 26/86/88, since the planet carrier 222 and the annulus 226 of the first planetary gear set are each selectively coupled to the electric motor 40 by the at least one clutch 26/86/88.
(claim 22)


Sten discloses an electric drive axle 10 comprising an electric motor 40 in figure 1.
	A first shaft 50 has a first gear 66 coupled thereon.
	A second gear 68 is disposed about the first shaft 50.
	A differential 36 is operably connected to the at least one of the first 66 and second 68 gears.
	A moveable member 80 is coupled to the first shaft 50 and configured to selectively couple one of the first 66 and second 68 gears to the first shaft.  The moveable member 80 is translatable between a first position (right in fig. 1) and a second position (left in fig. 1), wherein in the first position the moveable member 80 is configured to facilitate a first gear ratio between the electric motor 40 and the differential 36, and in the second position the moveable member 80 is configured to facilitate a second gear ratio between the electric motor 40 and the differential 36.
(claim 24)

	The moveable member 80 is a collar disposed about the first shaft 50. (“clutch collar 80”, [0026] line 4)
(claim 25)

	The moveable member 80 is coupled to the first shaft by a splined engagement. ([0001]-[0003] describe a object of the invention being modification of the clutch collar splines)
(claim 26)

Claim(s) 1, 6, 12, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., U. S. Patent 9,707,834.

Lee et al. shows an electric drive axle 311 comprising an electric motor 20 having an output shaft 17 in figure 7.
	A planetary gear set is operably connected to the output shaft 17, wherein the planetary gear set includes a sun gear S1, a planet carrier PC having a plurality of planet gears P1 disposed therein, and an annulus R1.
	A differential 70 (with differential carrier DC and labeled in figs. 1, 2, and 9) is operably connected to the the planetary gear set.
	At least one clutch C1 is disposed between the electric motor 20and the differential, wherein the at least one clutch is configured to facilitate a plurality of gear ratios between the electric motor and the differential.
(claim 1)

Lee et al. shows an electric drive axle 311 comprising an electric motor 20 including a first shaft 82.
	A first gear S1 and a second gear S2 are disposed about the first shaft 82.
	A second shaft, a shaft about which a stepped pinion 47 rotates, is disposed parallel to the first shaft 82, and a third gear P1 and a fourth gear P2 are disposed about the second shaft.
	A differential 70 (including differential carrier DC and labeled in figs. 1, 2, and 9) is operably connected to the electric motor 20.

	A second clutch C2 is disposed between the electric motor 20 and the differential 70, and is configured to facilitate a second gear ratio of the electric drive axle (fig. 8 shows C2 facilitates forward speeds 3, 4, and 5).
(claim 6)

	The second clutch C2, connected to shaft 84, is concentrically disposed about the first clutch C1, connected to shaft 82 (col. 7, lines 6-8 describes the second clutch C2 at least partially concentrically disposed about the first clutch C1).
(claim 12)

	Lee et al. shows an electric drive axle 113 comprising an electric motor 20 having an output shaft 17 in figure 7.
	A first planetary gear set is operably connected to the output shaft 17, and includes a sun gear S1, a planet carrier PC having a plurality of planet gears P1 disposed therein, and an annulus R1.
	A second planetary gear set is operably connected to the output shaft 17, and includes a sun gear S2, a planet carrier PC having a plurality of planet gears P2 disposed therein, and an annulus R2.
	A differential 70 (including differential carrier DC and labeled in figs. 1, 2, and 9) is operably connected to the first and second planetary gear sets.

(claim 20)

	The sun gear S1 of the first planetary gear set is selectively coupled to the electric motor 20 by the at least one clutch C1.
(claim 21)

	The sun gear S2 of the second planetary gear set is selectively coupled to the electric motor 20 by the at least one clutch C2.
(claim 22)


Claim(s) 6-8, 11, 13-16, and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al., U. S. Patent 8,678,969.

Sato et al. shows an electric drive axle 210 comprising an electric motor MG including a first shaft 220 in figure 6.
	A first gear, the first gear of gear pair 222b, and a second gear, the first gear of gear pair 222c, are disposed about the first shaft 220.

	A differential 22 is operably connected to the electric motor MG.
	A first clutch 224b is disposed between the electric motor MG and the differential 22, and is configured to facilitate a first gear ratio of the electric drive axle 210.
	A second clutch 224c is disposed between the electric motor MG and the differential 22, and is configured to facilitate a second gear ratio of the electric drive axle 210.
(claim 6)

	The first clutch 224b is configured to selectively couple the first gear (222b) to the first shaft 220.
(claim 7)

	The second clutch 224c is configured to selectively couple the second gear (222c) to the first shaft 220.
(claim 8)

	At least one of the first 224b and second 224c clutches is a dog clutch with synchronizer (fig. 6, col. 13, lines 64-65).
(claim 11)

A third shaft 226 is disposed parallel to at least one of the first 220 and second 218 shafts.


	A fifth gear 20 is disposed about the second shaft 218.
(claim 14)

	A sixth gear, a first gear of gear pair 228a, is disposed about the third shaft 226.
(claim 15)

	The fifth gear 20 is operably coupled with the differential 22.
(claim 16)

Sato et al. shows an electric drive axle 210 comprising an electric motor MG in figure 6.
	A first shaft 220 has a first gear, a first gear of gear pair 222b, coupled thereon.
	A second gear, a first gear of gear pair 222c, is disposed about the first shaft 220.
	A differential 22 is operably connected to the at least one of the first 222b and second 222c gears.
	A moveable member, represented as a shift collar for both clutches 224b and 224c in figure 6, is coupled to the first shaft 220 and configured to selectively couple each of the first 222b and second 222c gears to the first shaft 220.  The moveable member is translatable between a first position, to the right in figure 6, and a second position, to the left in figure 6, wherein in the first position the moveable member is configured to facilitate a first gear ratio between the electric motor MG and the differential 22 by engagement of clutch 224b, and in the second 
(claim 24)

	The moveable member, as represented in figure 6 and understood from the description “synchronous meshing devices” in col. 13, line 65, is a collar disposed about the first shaft 220.
(claim 25)

	The moveable member, as understood from the description “synchronous meshing devices” in col. 13, line 65, is coupled to the first shaft 220 by a splined engagement.
(claim 26)


Claim(s) 1, 6, 9-11, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griguscheit et al., DE 10 2011 110 258, a machine translation of which is attached as an appendix.

Griguscheit et al. shows an electric drive axle comprising an electric motor 100 (figs. 2-4, [0015]) having an output shaft 1 in the figures.
	A gear 120 is operably connected to the output shaft 1. Since the planetary gear set is claimed in the alternative, the claim does not require the planetary gear set nor its particulars when a gear is operably connected to the output shaft.
	A differential 200 (fig. 1) is operably connected to the gear 120.

(claim 1)

Griguscheit et al. shows an electric drive axle comprising an electric motor 100 (figs. 2-4, [0015]) including a first shaft 1.
	A first gear 110 and a second gear 120 are disposed about the first shaft 1.
	A second shaft 2 is disposed parallel to the first shaft 1, and a third gear 11 and a fourth gear 12 are disposed about the second shaft 2.
	A differential 200 (fig. 1) is operably connected to the electric motor 100.
	A first clutch, the right side of 10 engaging with gear 11, is disposed between the electric motor 100 and the differential 200, and is configured to facilitate a first gear ratio of the electric drive axle.
	A second clutch, the left side of 10 engaging with gear 12, is disposed between the electric motor 100 and the differential 200, and is configured to facilitate a second gear ratio of the electric drive axle.
(claim 6)

The first clutch 10/11 is configured to selectively couple the third gear 11 to the second shaft 2.
(claim 9)


(claim 10)

	At least one of the first 10/11 and second clutches 10/12 is a sliding collar clutch, as shown in figure 1.
(claim 11)

Griguscheit et al. shows an electric drive axle comprising an electric motor 100 (figs. 2-4, [0015]) in the figures.
	A first shaft 2 has a first gear 11 coupled thereon.
	A second gear 12 is disposed about the first shaft 2.
	A differential 200 is operably connected to the at least one of the first 11 and second 12 gears.
	A moveable member 10 is coupled to the first shaft 2 and configured to selectively couple one of the first 11 and second 12 gears to the first shaft 2.  The moveable member 10 is translatable between a first position (to the right in the figures; fig. 2) and a second position (to the left in the figure; fig. 4), wherein in the first position the moveable member 10 is configured to facilitate a first gear ratio between the electric motor 100 and the differential 200, and in the second position the moveable member 10 is configured to facilitate a second gear ratio between the electric motor 100 and the differential 200.
(claim 24)


(claim 25)


Claim(s) 1 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makino et al., U. S. Patent 8,441,161.

Makino et al. shows an electric drive axle 4 comprising an electric motor 11 having an output shaft 15/18 in figure 4.
	A gear 42 is operably connected to the output shaft 15/18.  Since the planetary gear set is claimed in the alternative, the claim does not require the planetary gear set nor its particulars when a gear is operably connected to the output shaft.
	A differential 51 is operably connected to the gear 42.
	At least one clutch C1 is disposed between the electric motor 11 and the differential 51, wherein the at least one clutch C1 is configured to facilitate a plurality of gear ratios between the electric motor 11 and the differential 51.
(claim 1)

Makino et al. shows an electric drive axle 4 comprising an electric motor 11 including a first shaft 18 in an embodiment in figure 4 (description beginning col. 15, line 42) and in another embodiment in figure 6 (description beginning col. 21, line 54).
	A first gear 41 and a second gear 42 are disposed about the first shaft 18.

	A differential 51 is operably connected to the electric motor 11.
	A first clutch C1 is disposed between the electric motor 11 and the differential 51, and is configured to facilitate a first gear ratio of the electric drive axle 4.
	A second clutch C2 is disposed between the electric motor 11 and the differential 51, and is configured to facilitate a second gear ratio of the electric drive axle 4.
(claim 6)

	The first clutch C1 is configured to selectively couple the first gear 41 to the first shaft 18 in the embodiment shown in figure 4.
(claim 7)

	The second clutch C2 is configured to selectively couple the second gear 42 to the first shaft 18 in the embodiment shown in figure 4.
(claim 8)

	The first clutch C1 is configured to selectively couple the third gear to the second shaft 34 in the embodiment shown in figure 6.
(claim 9)

	The second clutch C2 is configured to selectively couple the fourth gear 72 to the second shaft 34 in the embodiment in figure 6.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

EP 2 511 570 (Smetana) October 2012 - concentric clutches with actuator arranged for "simple mounting and compact designing".

AT 512 942 (Vermeulen) December 2013 - motor, two planetary gear sets, differential, at least one clutch selectively coupling an element of a planetary gear set to the motor.

DE 10 2012 220 971 (Smetana) May 2014 - motor with a first shaft with two gears, a second shaft with two gears, two clutches, a planetary gearset, and a spur gear planetary differential.

U. S. Patent 8,777,796 (Peterson et al.) July 2014 - (fig. 2) motor, a dual clutch with one clutch concentrically disposed about another clutch, a planetary gearset, a spur gear planetary differential.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090.  The examiner can normally be reached on T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






SLE